Citation Nr: 0902617	
Decision Date: 01/26/09    Archive Date: 02/09/09

DOCKET NO.  07-18 391	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
10 percent for postoperative third toe osteotomy and fifth 
hammer toe of left foot.

2.  Entitlement to an initial compensable disability rating 
for hyperkeratosis of bilateral feet.


ATTORNEY FOR THE BOARD

L. B. Yantz, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1998 to July 
2005.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.  Thereafter, the veteran's file was 
transferred to the RO in Winston-Salem, North Carolina.

The record reflects that the veteran was scheduled to present 
testimony before a Hearing Officer at the Winston-Salem RO in 
March 2008; however, the veteran cancelled the hearing.

With regard to the veteran's claim pertaining to 
postoperative third toe osteotomy and fifth hammer toe of 
left foot, the appeal for a higher initial evaluation remains 
before the Board because the Winston-Salem RO did not assign 
the maximum disability rating possible under all diagnostic 
codes pertaining to the foot in its September 2008 rating 
decision.  AB v. Brown, 6 Vet. App. 35 (1993) (where a 
claimant has filed a notice of disagreement as to a RO 
decision assigning a particular rating, a subsequent RO 
decision assigning a higher rating, but less than the maximum 
available benefit, does not abrogate the pending appeal).

In December 2008, the North Carolina Division of Veterans 
Affairs (NCDVA) submitted a written notice of withdrawal of 
services as the veteran's representative.  Because the NCDVA 
has properly withdrawn as the veteran's representative, and 
because the veteran has not since notified the Board of any 
new representation, the Board will conclude that the veteran 
is currently unrepresented in the instant appeal.  See 38 
C.F.R. § 20.608 (2008).


FINDINGS OF FACT

1.  The veteran's postoperative third toe osteotomy and fifth 
hammer toe of left foot has for the entire period of initial 
rating claim manifested constant pain located at the left 
plantar heel, third toe (at metacarpophalangeal (MCP) joint 
and tip), and fifth toe (at tip). 

2.  The veteran's hyperkeratosis of bilateral feet has for 
the entire period of initial rating claim manifested multiple 
calluses on the plantar feet and toes, and has required no 
more than topical therapy during the past 12-month period.


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating in excess 
of 10 percent for postoperative third toe osteotomy and fifth 
hammer toe of left foot have not been met for any period.  38 
U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5280, 
5282 (2008).

2.  The criteria for an initial compensable disability rating 
for hyperkeratosis of bilateral feet have not been met for 
any period.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. § 4.118, Diagnostic Code 7824 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claims; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, VA will attempt to obtain.  38 C.F.R. § 3.159(b), 73 FR 
23353-56 (April 30, 2008).  The requirements apply to all 
five elements of a service connection claim: veteran status, 
existence of a disability, a connection between the veteran's 
service and the disability, degree of disability, and 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 
19 Vet. App. 473 (2006).  

VCAA notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule); see also Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007).

In this case, the appeal arises from the award of service 
connection for postoperative third toe osteotomy and fifth 
hammer toe of left foot for hyperkeratosis of bilateral feet.  
In a July 2006 letter, the Winston-Salem RO provided notice 
to the veteran regarding what information and evidence is 
needed to substantiate a claim for service connection, as 
well as what information and evidence must be submitted by 
him and what information and evidence will be obtained by VA.  
The letter further informed the veteran of the necessity of 
providing medical or lay evidence demonstrating the level of 
disability, and the effect that the symptoms have on his 
employment and daily life.  The notice also provided examples 
of pertinent medical and lay evidence that the veteran may 
submit (or ask the Secretary to obtain) relevant to 
establishing entitlement to increased compensation.  The 
letter also notified the veteran of the evidence needed to 
establish an effective date.  The claims were last 
readjudicated in September 2008.

In any event, in Dingess, 19 Vet. App. at 490-91, the United 
States Court of Appeals for Veterans Claims (Court) held that 
in cases in which service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service connection claim has been more 
than substantiated - it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled.  See 
also 38 C.F.R. § 3.159(b)(3)(i), 73 FR 23353-56 (April 30, 
2008).  Thus, despite the fact that the veteran did not 
receive legally sufficient VCAA notice prior to the August 
2005 rating decision, VA's duty to notify in this case has 
been satisfied, because service connection (i.e., the benefit 
sought) was granted in the August 2005 rating decision.  See 
generally Turk v. Peake, 21 Vet. App. 565 (2008) (where a 
party appeals from an original assignment of a disability 
rating, the claim is classified as an original claim, rather 
than as one for an increased rating); see also Shipwash v. 
Brown, 8 Vet. App. 218, 225 (1995); see also Fenderson v. 
West, 12 Vet. App. 119 (1999) (establishing that initial 
appeals of a disability rating for a service-connected 
disability fall under the category of "original claims").  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this 
case, the record also reflects that VA has made reasonable 
efforts to obtain relevant records adequately identified by 
the veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service treatment records, VA treatment records, 
and VA examination reports.

In summary, the veteran was notified and aware of the 
evidence needed to substantiate his claims, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The veteran was an active 
participant in the claims process by providing argument and 
responding to notices; thus, he was provided with a 
meaningful opportunity to participate in the claims process 
and has done so.  Any error in the sequence of events or 
content of the notice is not shown to have affected the 
essential fairness of the adjudication or to cause injury to 
the veteran.  See Sanders, 487 F.3d 881.  Therefore, any such 
error is harmless and does not prohibit consideration of 
these matters on the merits.  See Conway, 353 F.3d at 1374, 
Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Rating Legal Criteria

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2008).  
Separate diagnostic codes identify the various disabilities.  
Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are: interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2 (2008); resolving any reasonable doubt regarding the 
degree of disability in favor of the claimant, 38 C.F.R. 
§ 4.3 (2008); where there is a question as to which of two 
evaluations apply, assigning a higher of the two where the 
disability picture more nearly approximates the criteria for 
the next higher rating, 38 C.F.R. § 4.7 (2008); and, 
evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disability upon the 
person's ordinary activity, 38 C.F.R. § 4.10 (2008).  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where the claimant has expressed dissatisfaction with the 
assignment of an initial rating following an initial award of 
service connection for that disability, separate ratings can 
be assigned for separate periods of time based on the facts 
found - a practice known as "staged" ratings.  See Fenderson, 
12 Vet. App. 119.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination, and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as disabled.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 
(2008); see also 38 C.F.R. § 4.45 (2008).

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle spasm will 
greatly assist the identification. Sciatic neuritis is not 
uncommonly caused by arthritis of the spine. The intent of 
the schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
Crepitation either in the soft tissues such as the tendons or 
ligaments, or crepitation within the joint structures should 
be noted carefully as points of contact which are diseased.  
Flexion elicits such manifestations.  The joints involved 
should be tested for pain on both active and passive motion, 
in weight-bearing and nonweight-bearing and, if possible, 
with the range of the opposite undamaged joint.  38 C.F.R. § 
4.59.

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as the 
veteran's relevant medical history, his current diagnosis, 
and demonstrated symptomatology.  Any change in diagnostic 
code by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

The Board has reviewed all of the evidence in the veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000); See Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Initial Rating Analysis

Third Toe Osteotomy and Fifth Hammer Toe of Left Foot, 
Postoperative

The veteran contends that he is entitled to an initial 
evaluation in excess of 10 percent for his postoperative 
third toe osteotomy and fifth hammer toe of left foot.  In 
its August 2005 rating decision, the Louisville RO granted 
service connection for this disability and assigned a 
noncompensable evaluation under 38 C.F.R. § 4.71a, Diagnostic 
Code 5282, effective July 26, 2005.  Thereafter, in a 
September 2008 rating decision, the Winston-Salem RO granted 
a higher initial evaluation of 10 percent for this disability 
under 38 C.F.R. § 4.71a, Diagnostic Code 5280, effective July 
26, 2005.

Under Diagnostic Code 5280, a maximum evaluation of 10 
percent is assigned for unilateral hallux valgus that is 
operated with resection of the metatarsal head; or severe, if 
equivalent to amputation of the great toe.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5280. 

Under Diagnostic Code 5282, a maximum evaluation of 10 
percent is assigned for unilateral hammer toe of all toes, 
without claw foot.  38 C.F.R. § 4.71a, Diagnostic Code 5282.

The veteran was afforded a VA examination in May 2005 while 
he was still in service.  It was noted that the veteran could 
perform regular physical fitness training and testing at that 
time, as well as nearly unlimited walking in most footgear, 
but that he would eventually develop foot pain depending on 
shoe type.  It was noted that a December 2004 X-ray of the 
veteran's left foot had revealed the presence of a single 
fixation screw in the distal third metatarsal, as a result of 
a metatarsal osteotomy in June 2001.  No post-operative 
complications of the left foot were identified.  The veteran 
had mild pes planus, which was noted to be present upon entry 
into active duty.  He was able to walk on his toes and on his 
heels as well as tandem walk, and his gait was normal.  It 
was noted that range of motion of the left third and fifth 
toes was limited secondary to stiffness.

The veteran was afforded a VA foot examination in May 2008.  
On that occasion, the veteran complained of constant pain 
located at the left plantar heel, third toe (at 
metacarpophalangeal (MCP) joint and tip), and fifth toe (at 
tip).  He experienced a little weakness with standing and 
walking, but otherwise had no stiffness, swelling, heat, 
redness, fatigability, lack of endurance, or any other 
symptoms pertaining to the left toes.  It was noted that his 
current treatment consisted of taking pain medication and 
wearing corrective devices (consisting of inserts for the 
whole foot).  It was noted that he had no foot injuries.  His 
ability to stand for prolonged periods of time was limited, 
and his walking was reportedly limited depending upon the 
types of shoes he used.  Physical examination revealed normal 
gait and strength.  The veteran had no hammer toes, high 
arch, or claw foot.  He did have some mild flatfeet.  His 
left foot condition was not productive of any painful motion, 
edema, instability, weakness, or tenderness to palpation, 
other than that reported by the veteran above.  Dorsiflexion 
of the left foot was 20 degrees with no pain, and plantar 
flexion of the left foot was 55 degrees with no pain.  The 
left fifth toe showed diminished range of motion and 
stiffness, but with no limitation of motion upon repetition 
and no pain.  The left third toe showed fairly normal range 
of motion (except with some stiffness and slower movement) 
and no pain.

As indicated above, the veteran's postoperative third toe 
osteotomy and fifth hammer toe of left foot has been rated as 
10 percent disabling under 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5280 and 5282.  Because the 10 
percent evaluation is the maximum schedular disability rating 
available under Diagnostic Codes 5280 and 5282, the Board has 
considered other potentially applicable diagnostic codes 
pertaining to the foot; however, there is no indication from 
the pertinent medical evidence of record (as outlined above) 
that the veteran's left foot disability has been productive 
of acquired flatfoot (pes planus) (Diagnostic Code 5276), 
claw foot (pes cavus) (Diagnostic Code 5278), malunion or 
nonunion of the tarsal or metatarsal bones (Diagnostic Code 
5283), or any other foot injuries (Diagnostic Code 5284).  
38 C.F.R. § 4.71a. 

Even considering the veteran's subjective complaints of pain 
in his left foot and toes, the evidence of record does not 
demonstrate any additional limitation of motion or functional 
loss in response to repetitive motion that would support an 
initial evaluation in excess of the 10 percent for any period 
of initial rating claim on appeal.  See DeLuca v. Brown, 8 
Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2008); see also 38 
C.F.R. §§ 4.45, 4.59.

Having carefully considered the veteran's contentions in 
light of the evidence of record and the applicable law, the 
Board finds that the veteran's third toe osteotomy and fifth 
hammer toe of left foot, postoperative, is appropriately 
evaluated as 10 percent disabling for the entire period of 
claim.  38 C.F.R. § 4.71a, Diagnostic Codes 5280, 5282.  
Staged ratings are not indicated in this case, as the Board 
finds that the veteran's postoperative third toe osteotomy 
and fifth hammer toe of left foot has continuously been 10 
percent disabling since the effective date of the award of 
service connection on July 26, 2005.  See Fenderson v. West, 
12 Vet. App. 119 (1999).

The Board has considered whether the veteran's disability 
presents an exceptional or unusual disability picture as to 
render impractical the application of the regular schedular 
standards such that referral to the appropriate officials for 
consideration of an extraschedular rating is warranted.  See 
38 C.F.R. § 3.321(b)(1) (2008); Bagwell v. Brown, 9 Vet. App. 
337, 338-39 (1996).  The threshold factor for extraschedular 
consideration is a finding that the evidence before VA 
presents such an exceptional disability picture that the 
available schedular evaluations for that service-connected 
disability are inadequate.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993) ("[R]ating schedule will apply unless 
there are 'exceptional or unusual' factors which render 
application of the schedule impractical").  Here, the 
schedular rating criteria reasonably describe the veteran's 
disability level and symptomatology and provide for higher 
ratings for additional or more severe symptoms, including 
orthopedic factors indicated in 38 C.F.R. §§ 4.40 and 4.45 
and DeLuca, than currently shown by the evidence.  Thus, his 
disability picture is contemplated by the rating schedule, 
and the assigned schedular evaluation is adequate.  See Thun 
v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, 
referral for extraschedular consideration is not warranted.

In reaching the conclusion above, the Board has considered 
the applicability of the benefit of the doubt doctrine; 
however, as the preponderance of the evidence is against the 
veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 
4.7.  

Hyperkeratosis of Bilateral Feet

Where the veteran's diagnosed disability (hyperkeratosis of 
the feet) does not match any of the diagnostic codes 
contained in the Rating Schedule, it is permissible to rate 
the disability under a closely related disease or injury in 
which not only the functions affected, but the anatomical 
localization and symptomatology, are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings.  38 C.F.R. § 4.20 (2008).

The veteran contends that he is entitled to a higher 
(compensable) initial evaluation for his hyperkeratosis of 
bilateral feet.  In its August 2005 rating decision, the 
Louisville RO granted service connection for this disability 
and assigned a noncompensable (0 percent) evaluation under 
38 C.F.R. § 4.118, Diagnostic Code 7824, effective July 26, 
2005.

Under Diagnostic Code 7824, pertaining to diseases of 
keratinization (including icthyoses, Darier's disease, and 
palmoplantar keratoderma), a noncompensable (0 percent) 
rating is warranted when no more than topical therapy is 
required during the past 12-month period.  A 10 percent 
rating is warranted when there is localized or episodic 
cutaneous involvement; and, when intermittent systemic 
medication, such as immunosuppressive retinoids, is required 
for a total duration of less than six weeks during the past 
12-month period.  A 30 percent rating is warranted when there 
is either generalized cutaneous involvement or systemic 
manifestations; and, when intermittent systemic medication, 
such as immunosuppressive retinoids, is required for a total 
duration of six weeks or more, but not constantly, during the 
past 12-month period.  A 60 percent rating is warranted when 
there is generalized cutaneous involvement or systemic 
manifestations; and, when constant or near-constant systemic 
medication, such as immunosuppressive retinoids, is required 
during the past 12-month period.  38 C.F.R. § 4.118.

Turning to the evidence, it is shown that the veteran was 
afforded a VA examination in May 2005 while he was still in 
service.  On that occasion, it was noted that he had multiple 
areas of corn and callous present on both of his feet.  He 
was diagnosed with bilateral hyperkeratosis of the feet.

The veteran was afforded a VA skin diseases examination in 
May 2008.  On that occasion, the veteran complained of 
thickened skin (i.e., calluses) on the feet with pain when 
walking.  It was noted that the current treatment consisted 
of using customized insoles for his shoes and applying 
topical medication on a daily basis over the past 12 months.  
Such treatment was noted to not be in the form of a 
corticosteroid or an immunosuppressive.  The veteran was 
assessed with multiple hyperkeratotic plaques on the plantar 
feet and toes, with no erythema, scaling, or interdigital 
maceration.  He was diagnosed with multiple calluses, 
bilateral feet.

Having carefully considered the veteran's contentions in 
light of the evidence of record and the applicable law, the 
Board finds that the veteran's hyperkeratosis of bilateral 
feet is appropriately evaluated as 0 percent disabling for 
the entire period of initial rating claim on appeal.  The 
objective findings of record do not reflect evidence of any 
intermittent systemic medication, such as immunosuppressive 
retinoids, being required for treatment during the past 12-
month period.  

For this reason, the Board finds that a higher rating than 0 
percent under Diagnostic Code 7824 is not warranted for any 
period of initial rating claim on appeal.  
38 C.F.R. § 4.128.  Staged ratings are not indicated in this 
case, as the Board finds that the veteran's hyperkeratosis of 
bilateral feet has continuously been 0 percent disabling 
since the effective date of the award of service connection 
on July 26, 2005.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

The Board has considered whether the veteran's disability 
(hyperkeratosis of bilateral feet) presents an exceptional or 
unusual disability picture as to render impractical the 
application of the regular schedular standards such that 
referral to the appropriate officials for consideration of an 
extraschedular rating is warranted.  Here, the rating 
criteria reasonably describe the veteran's disability level 
and symptomatology and provide for higher ratings for 
additional or more severe symptoms than currently shown by 
the evidence.  Thus, his disability picture is contemplated 
by the rating schedule, and the assigned schedular evaluation 
is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 
111, 115 (2008).  Consequently, referral for extraschedular 
consideration is not warranted.  See 
38 C.F.R. § 3.321(b)(1).



In reaching the conclusion above, the Board has considered 
the applicability of the benefit of the doubt doctrine; 
however, as the preponderance of the evidence is against the 
veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 
4.7.  


ORDER

An initial disability rating in excess of 10 percent for 
postoperative third toe osteotomy and fifth hammer toe of 
left foot is denied.

An initial compensable disability rating for hyperkeratosis 
of bilateral feet is denied.


____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


